Citation Nr: 1202652	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  09-35 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 

2.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1948 to April 1952. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2007 and May 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

The Board observes that a timely substantive appeal was not submitted with respect to the Veteran's PTSD claim.  However, as this issue is intertwined with the TDIU claim, and as an April 2010 communication indicates the Veteran's desire to further pursue his PTSD claim, the Board will waive the timeliness requirement in this case.  See also Rowell v. Principi, 4 Vet. App. 9, 17   (1993) (holding that lack of timely filed substantive appeal does not deprive Board of jurisdiction over appeal initiated by timely notice of disagreement), and Beyrle v. Brown, 9 Vet. App. 24, 28   (1996).  Accordingly, the issues in appellate status are as listed on the title page of this decision. 

These claims were previously remanded by the Board in June 2010.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his PTSD symptoms warrant a higher evaluation and that his service-connected disabilities have rendered him unable to secure or follow gainful employment.  The Board notes that the Veteran is additionally service-connected for bilateral hearing loss, evaluated as noncompensable.

Additional development is required prior to adjudication of the claims.  The previous remand noted that a psychiatric examination had not been afforded in several years and ordered another examination to ensure that the current level of severity of the Veteran's disability picture was considered.  The examiner was also asked to consider whether the Veteran was precluded from employment due to his service-connected disabilities. 

The Veteran did not appear at the appointed date and time for the VA examination to be conducted.  A note in the VA records, indicating his failure to appear, also indicated that he is currently residing in a nursing home.  As such, it might not have been physically possible for him to report for his examination.  Thus, the RO/AMC should inquire as to the Veteran's location.  If he is living in a nursing home or similar type of facility, then the RO/AMC must contact appropriate sources to determine the feasibility of conducting an examination on-site, with the response noted in the file.  If an on-site examination is feasible, then such should be conducted.  Additionally, if the Veteran's present location cannot be established, then such should be noted in the file as well.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Inquire as to the nursing home where the Veteran is residing and determine the feasibility of conducting an examination on-site, with the outcome noted in the claims file.  If he cannot be located this must be noted in the record.  

2.  Then, if found to be feasible, afford the Veteran an examination at the nursing home by an examiner with appropriate expertise to determine the current severity of the Veteran's service-connected psychiatric disability.  The claims folder must be made available to and reviewed by the examiners.  Any indicated studies should be performed.  The RO or the AMC should ensure that all information required for rating purposes is provided by the examiner and that the examiner provide the opinion concerning the impact of the Veteran's service-connected disabilities on his ability to work, to include whether they are sufficient by themselves to render the Veteran unemployable.

3.  Then, the RO or the AMC should readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative, if any, should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



